Exhibit 10.1

 

SECOND AMENDMENT

TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”) dated as of December 10, 2014, is by and among SM ENERGY
COMPANY, a corporation duly formed and existing under the laws of the State of
Delaware (the “Borrower”); each of the Lenders that is a party hereto; and WELLS
FARGO BANK, N.A., as administrative agent for the Lenders (in such capacity,
together with its successors in such capacity, by operation of law or as
otherwise provided herein, the “Administrative Agent”).

 

The parties hereto agree as follows:

 

RECITALS

 

(A)                               The Borrower, the Administrative Agent and the
Lenders are party to that certain Fifth Amended and Restated Credit Agreement
dated as of April 12, 2013 (as amended, supplemented, or otherwise modified, the
“Credit Agreement”), pursuant to which the Lenders have made certain credit
available to and on behalf of the Borrower; and

 

(B)                               The Borrower has requested, among other
things, that (i) the Maturity Date be extended to December 10, 2019 effective as
of the Second Amendment Effective Date (as defined below), (ii) the Borrowing
Base be increased to $2,400,000,000.00 and (iii) certain other terms and
provisions of the Credit Agreement be amended as more specifically provided for
in this Second Amendment.

 

In consideration of the mutual covenants and agreements herein contained and of
the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows.

 

Section 1.                                           Defined Terms.  Each
capitalized term that is defined in the Credit Agreement, but which is not
defined in this Second Amendment, shall have the meaning ascribed such term in
the Credit Agreement.  Unless otherwise indicated, all section references in
this Second Amendment refer to the Credit Agreement.

 

Section 2.                                           Amendments.  In reliance on
the representations, warranties, covenants and agreements contained in this
Second Amendment, and subject to the satisfaction of the conditions precedent
set forth in Section 4 hereof, the Credit Agreement shall be amended, effective
as of the Second Amendment Effective Date in the manner provided in this
Section 2.

 

2.1                               Additional Definitions.  Section 1.02 of the
Credit Agreement shall be amended to add thereto, in alphabetical order, the
definitions of “Anti-Corruption Laws”, “Sanctioned Country”, “Sanctioned Person”
and “Sanctions” which shall read in full as follows:

 

--------------------------------------------------------------------------------


 

“Anti-Corruption Laws”  means all laws, rules, and regulations of the United
States of America that are applicable to Borrower or its Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself, or whose government, is the subject of any
Sanction.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the United States Government
(including without limitation, OFAC), the United Nations Security Council, the
European Union, Her Majesty’s Treasury or other relevant sanctions authority.

 

2.2                               Amended Definitions.  The definitions of
“Applicable Margin”, “OFAC” and “Maturity Date”, contained in Section 1.02 of
the Credit Agreement shall each be amended and restated in their entirety to
read in full as follows:

 

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to any commitment fees payable hereunder, as
the case may be, the rate per annum set forth in the Borrowing Base Utilization
Grid below based upon the Borrowing Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Grid

 

Borrowing Base
Utilization
Percentage

 

<25%

 

>25% <50%

 

>50% <75%

 

>75% <90%

 

>90%

Eurodollar Loans

 

1.250%

 

1.500%

 

1.750%

 

2.000%

 

2.250%

ABR Loans or Swingline Loans

 

0.250%

 

0.500%

 

.750%

 

1.000%

 

1.250%

Commitment Fee Rate

 

0.300%

 

0.300%

 

0.350%

 

0.375%

 

0.375%

 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then until such time as the Reserve

 

Second Amendment

To

SM Energy Company Fifth Amended and Restated Credit Agreement

 

2

--------------------------------------------------------------------------------


 

Report is delivered the “Applicable Margin” means the rate per annum set forth
on the grid when the Borrowing Base Utilization Percentage is at its highest
level.

 

“Maturity Date” means December 10, 2019.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

2.3                               Amendment to Section 2.03 of the Credit
Agreement.  Section 2.03 of the Credit Agreement shall be amended by inserting
“(or transmit by electronic communication, if arrangements for doing so have
been approved by the Administrative Agent)” immediately after “telephone”.

 

2.4                               Amendment to Section 2.09(b) of the Credit
Agreement.  Section 2.09(b) of the Credit Agreement shall be amended by
inserting “(or transmit by electronic communication, if arrangements for doing
so have been approved by the Administrative Agent)” immediately after
“telephone”.

 

2.5                               Amendment to Section 3.04(b) of the Credit
Agreement.  Section 3.04(b) of the Credit Agreement shall be amended by
inserting “(or transmit by electronic communication, if arrangements for doing
so have been approved by the Administrative Agent)” immediately after “telephone
(confirmed by telecopy or electronic mail)”.

 

2.6                               Amendment to Article VII of the Credit
Agreement.  Article VII of the Credit Agreement shall be amended by inserting a
new Section 7.21 which shall read in full as follows:

 

Section 7.21                             Anti-Corruption Laws and Sanctions. 
Borrower and its Subsidiaries have implemented and maintain in effect policies
and procedures designed to ensure compliance by the Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and Borrower, its Subsidiaries
and their respective officers and employees and its Subsidiaries and their
respective directors, officers, employees and agents, are in compliance with
(i) the Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended), and any other enabling legislation or executive order
relating thereto, (ii) Anti-Corruption Laws and (iii) the PATRIOT Act in all
material respects and have not violated any applicable Sanctions.  None of
(a) any Loan Party, any Subsidiary or any of their respective directors,
officers or employees, or (b) any agent of such Loan Party or any such
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person.  No Borrowing or
Letter of Credit, and no use of the proceeds thereof by any Loan Party or any
Subsidiary, will violate Anti-Corruption Laws or applicable Sanctions.

 

3

--------------------------------------------------------------------------------


 

2.7                               Amendment to Section 8.13(c) of the Credit
Agreement.  Section 8.13(c) of the Credit Agreement shall be amended to insert
“in Section 8.14(a)” immediately after the words “75% requirement”.

 

2.8                               Amendment to Section 9.05(g) of the Credit
Agreement.  Section 9.05(g) of the Credit Agreement shall be amended and
restated in its entirety to read in full as follows:

 

(g)                                          Investments (i) made by the
Borrower in or to the other Loan Parties, and (ii) made by a Loan Party in or to
the Borrower or any other Loan Party (or, in each case in the foregoing clauses
(i) and (ii), in any Person which becomes, or is merged into, a Restricted
Subsidiary and complies with Section 8.14(b) no later than five (5) Business
Days after the date on which such Investment is made).

 

2.9                               Amendment to Article IX of the Credit
Agreement.  Article IX of the Credit Agreement shall be amended by inserting new
Sections 9.21  and 9.22 which shall read in full as follows:

 

Section 9.21 Sanctions. No Loan Party shall, directly or indirectly, use the
proceeds of any Loan or Letter of Credit, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to knowingly fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction, whether as Lender, Administrative
Agent, Issuing Bank, or otherwise) of Sanctions or Anti-Corruption Laws.

 

Section 9.22 Anti-Corruption Laws. No Loan Party shall fail to conduct its
businesses in compliance with applicable Anti-Corruption Laws in all material
respects.

 

2.10                        Amendment to Section 11.04 of the Credit Agreement. 
Section 11.04 of the Credit Agreement shall be amended by inserting “or by
electronic communication” immediately after “telephone”.

 

2.11                        Amendment to Annex I.  Annex I to the Credit
Agreement is hereby replaced in its entirety with Annex I attached hereto and
Annex I attached hereto shall be deemed to be attached as Annex I to the Credit
Agreement.  After giving effect to this Second Amendment and any Borrowing made
on the Second Amendment Effective Date, (a) each Lender who holds Loans in an
aggregate amount less than its Applicable Percentage (after giving effect to
this Second Amendment) of all Loans shall advance new Loans which shall be
disbursed to the Administrative Agent and used to repay Loans outstanding to
each Lender who holds Loans in an aggregate amount greater than its Applicable
Percentage of all Loans, (b) each Lender’s participation in each Letter of
Credit, if any, shall be automatically adjusted to equal its Applicable
Percentage (after giving effect to this Second Amendment) of the Aggregate
Revolving Exposure and (c) such other adjustments shall be made as the
Administrative Agent shall specify so that the Revolving Credit Exposure
applicable to each Lender equals its Applicable Percentage (after giving effect
to this Second Amendment) of the Aggregate

 

4

--------------------------------------------------------------------------------


 

Revolving Exposure of all Lenders.  The Administrative Agent may make such
reallocations, disbursements and fund transfers amongst the Lenders as it deems
appropriate to effectuate the amendments and other terms of this Second
Amendment, including, without limitation, the replacement of Annex I to the
Credit Agreement, and to otherwise adjust and/or reconcile their respective
allocations of the Loans resulting therefrom; provided, that in no event shall
any such disbursement, reallocation or fund transfer be considered an
extinguishment, novation or retirement of the Indebtedness under the Loan
Documents.  The Borrower hereby confirms and agrees that it shall be required to
make any break-funding payments which may be required under Section 5.02 of the
Credit Agreement resulting from the Loans and adjustments described in this
Section 2.10.

 

Section 3.                                           Borrowing Base
Redetermination.  For the period from and including the Second Amendment
Effective Date to but excluding the next Redetermination Date, the amount of the
Borrowing Base shall be equal to $2,400,000,000.00.  Notwithstanding the
foregoing, the Borrowing Base may be subject to further adjustments from time to
time pursuant to Section 2.07, Section 8.13(c), Section 9.02(i), Section 9.12,
Section 9.17 or Section 9.18 of the Credit Agreement.  For the avoidance of
doubt, the redetermination herein shall not constitute a Scheduled
Redetermination or Interim Redetermination.

 

Section 4.                                           Conditions Precedent.  This
Second Amendment shall be effective upon the date of the receipt by the
Administrative Agent of the following documents and satisfaction of the other
conditions provided in this Section 4, each of which shall be reasonably
satisfactory to the Administrative Agent in form and substance (the “Second
Amendment Effective Date”):

 

4.1                               Counterparts.  The Administrative Agent shall
have received counterparts hereof duly executed by the Borrower and each Lender
(or, in the case of any party as to which an executed counterpart shall not have
been received, telegraphic, telex or other written confirmation from such party
of execution of a counterpart hereof by such party).

 

4.2                               Upfront Fees.  The Borrower shall have paid to
the Administrative Agent for the account of each Lender a one-time upfront fee
in an aggregate amount equal to the sum of (a) with regards to each existing
Lender under the Credit Agreement immediately prior to the Second Amendment
Effective Date, 0.15% of the Commitment of such Lender to the extent such
Commitment is less than or equal to each such Lender’s Commitment under the
Credit Agreement immediately prior to the Second Amendment Effective Date plus
(b) 0.50% of the Commitment of each Lender under the Credit Agreement solely on
that portion of the Commitment of each such Lender under the Credit Agreement
that exceeds each such Lender’s Commitment, if any, under the Credit Agreement
immediately prior to the Second Amendment Effective Date.

 

4.3                               Fees and Expenses.  The Borrower shall have
paid to the Administrative Agent any and all fees and expenses payable to the
Administrative Agent pursuant to or in connection with this Second Amendment.

 

5

--------------------------------------------------------------------------------


 

4.4                               No Event of Default or Deficiency.  No Event
of Default shall have occurred which is continuing and the Aggregate Revolving
Credit Exposures shall not exceed the Aggregate Commitments.

 

4.5                               Organization/Existence/Authority Documents. 
The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may request relating to the
organization, existence and good standing of the Borrower, the authorization of
this Second Amendment and the transactions contemplated hereby, and any other
legal matters relating to the Borrower and this Second Amendment.

 

4.6                               Opinions.  The Administrative Agent shall have
received opinions of counsel to the Borrower favorably opining as to such
matters as the Administrative Agent may reasonably request.

 

4.7                               Amendments to Loan Documents.  Borrower shall
have executed and delivered to the Administrative Agent amendments to any Loan
Documents, including, without limitation, each Security Instrument executed by
the Borrower prior to the date hereof, sufficient to evidence the extension of
the Maturity Date and any other matters the Administrative Agent may require.

 

4.8                               Notes.  The Administrative Agent and each
Lender shall have received duly executed Notes payable to each Lender that has
requested a Note in a principal amount equal to its Commitment (after giving
effect to this Second Amendment), dated as of the Second Amendment Effective
Date.

 

4.9                               Other Documents.  The Administrative Agent
shall have received such other documents as the Administrative Agent or its
counsel may reasonably request.

 

For purposes of determining satisfaction of the conditions specified in this
Section 4, each Lender that has signed this Second Amendment shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter required under this Section 4 to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the Second Amendment Effective
Date specifying its objection thereto.  The Administrative Agent shall notify
Borrower and each Lender of the Second Amendment Effective Date and such notice
shall be conclusive and binding.

 

Section 5.                                           Reaffirm Existing
Representations and Warranties.  The Borrower hereby (a) acknowledges the terms
of this Second Amendment; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party and agrees that each Loan Document to which it is a party remains in full
force and effect as expressly amended hereby; and (c) represents and warrants to
the Lenders that, as of the date hereof, after giving effect to the terms of
this Second Amendment: (i) all of the representations and warranties contained
in each Loan Document to which the Borrower is a party are true and correct in
all material respects as though made on and as of the Second Amendment Effective
Date (unless made as of a specific earlier date, in which case, such
representation or warranty

 

6

--------------------------------------------------------------------------------


 

was true and correct in all material respects as of such date or qualified by
materiality, in which case such representation or warranty shall be true and
correct as of the applicable date); (ii) no Default or Event of Default has
occurred and is continuing and the Aggregate Revolving Credit Exposures do not,
and will not after giving effect to this Second Amendment, exceed the Borrowing
Base; (iii) since the date of the most recent balance sheet delivered pursuant
to Section 8.01(a) of the Credit Agreement, no event or events have occurred
which individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect; (iv) the execution, delivery and performance by the
Borrower of this Second Amendment are within Borrower’s corporate powers, have
been duly authorized by all necessary corporate action, require no consent or
approval of, or filing with, any governmental body, agency or official and do
not violate any provision of applicable law or any material agreement binding
upon Borrower or any other Loan Party; and (v) this Second Amendment constitutes
the valid and binding obligation of the Borrower enforceable in accordance with
its terms, except as (A) the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally, and (B) the availability of equitable remedies may
be limited by equitable principles of general application, regardless of whether
considered in a proceeding in equity or at law.

 

Section 6.                                           Post-Closing Covenant.

 

6.1                               No later than the date which is sixty (60)
days after the Second Amendment Effective Date, the Administrative Agent shall
have received from the Borrower (i) such duly executed counterparts (in such
number as may be requested by the Administrative Agent) of amendments to
existing Mortgages (and such other amendments, agreements, and other writings
including, without limitation, UCC-1 financing statements, and tax affidavits,
if any, required) which shall be sufficient to evidence the extension of the
Maturity Date and (ii) any other documents, notices, correspondence, agreements
and instruments reasonably requested by the Administrative Agent with respect to
such amendments.

 

6.2                               At the request of the Borrower, the
Administrative Agent and the Lenders hereby agree that, in connection with the
documents required to be delivered to the Administrative Agent pursuant to
Section 6.1 of this Second Amendment, (i) the Borrower shall be required to
deliver local counsel legal opinions with respect to such documents which are to
be recorded in the States of North Dakota, New Mexico and Montana, and (ii) the
Borrower shall not be required to provide any local counsel legal review of such
documents which are to be recorded in the States of Arkansas, Louisiana, Texas,
Oklahoma or Wyoming.  The agreement in this Section 6.2 is a one-time agreement
and neither the Lenders nor the Administrative Agent shall be obligated to grant
any other agreements with respect to the Credit Agreement or any other Loan
Document.

 

Section 7.                                           Miscellaneous.

 

7.1                               Confirmation.  The provisions of the Credit
Agreement (as amended by this Second Amendment) shall remain in full force and
effect in accordance with its terms following the effectiveness of this Second
Amendment.  This Second Amendment shall constitute a Loan Document.

 

7

--------------------------------------------------------------------------------


 

7.2                               FATCA.  For purposes of determining
withholding Taxes imposed under FATCA, from and after the Second Amendment
Effective Date, Borrower and the Administrative Agent shall treat (and Lenders
hereby authorize the Administrative Agent to treat) the Credit Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

 

7.3                               No Waiver.  Neither the execution by the
Administrative Agent or the Lenders of this Second Amendment, nor any other act
or omission by the Administrative Agent or the Lenders or their officers in
connection herewith, shall be deemed a waiver by the Administrative Agent or the
Lenders of any Defaults or Events of Default which may exist, which may have
occurred prior to the date of the effectiveness of this Second Amendment or
which may occur in the future under the Credit Agreement and/or the other Loan
Documents.  Similarly, nothing contained in this Second Amendment shall directly
or indirectly in any way whatsoever either: (a) impair, prejudice or otherwise
adversely affect the Administrative Agent’s or the Lenders’ right at any time to
exercise any right, privilege or remedy in connection with the Loan Documents
with respect to any Default or Event of Default, (b) except as provided herein,
amend or alter any provision of the Credit Agreement, the other Loan Documents,
or any other contract or instrument, or (c) constitute any course of dealing or
other basis for altering any obligation of the Borrower or any right, privilege
or remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument.  Nothing in this
Second Amendment shall be construed to be a consent by the Administrative Agent
or the Lenders to any Default or Event of Default.  Each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any other word
or words of similar import shall mean and be a reference to the Credit Agreement
as amended hereby, and each reference in any other Loan Document to the Credit
Agreement or any word or words of similar import shall be and mean a reference
to the Credit Agreement as amended hereby.

 

7.4                               Counterparts.  This Second Amendment may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Second Amendment by facsimile transmission or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Second Amendment.

 

7.5                               Successors and Assigns.  This Second Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

7.6                               Payment of Expenses.  In accordance with
Section 12.03 of the Credit Agreement, the Borrower agrees to pay or reimburse
the Administrative Agent for all of its reasonable out-of-pocket expenses
incurred in connection with this Second Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable and documented fees and disbursements of
counsel to the Administrative Agent.

 

7.7                               Severability.  Any provision of this Second
Amendment held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of

 

8

--------------------------------------------------------------------------------


 

such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

7.8                               No Oral Agreement.  This Second Amendment, the
Credit Agreement and the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties hereto relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof.  This Second
Amendment, the Credit Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements between the parties.

 

7.9                               Governing Law.  THIS SECOND AMENDMENT
(INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

[Signature Pages to Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:

SM ENERGY COMPANY

 

 

 

 

 

By:

/s/ A. Wade Pursell

 

 

A. Wade Pursell

 

 

Executive Vice President and Chief

 

 

Financial Officer

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

AGENTS AND LENDERS:

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, Individually and as

 

Administrative Agent

 

 

 

 

 

 

By:

/s/ Sarah Thomas

 

Name:

Sarah Thomas

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., Individually and as

 

Co-Syndication Agent

 

 

 

 

 

 

By:

/s/ Ronald E. McKaig

 

Name:

Ronald E. McKaig

 

Title:

Managing Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., Individually
and as Co-Syndication Agent

 

 

 

 

 

 

 

By:

/s/ Ryan Fuessel

 

Name:

Ryan Fuessel

 

Title:

Authorized Signor

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK, Individually and as

 

Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Ann Van Wagener

 

Name:

Ann Van Wagener

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK, Individually and as

 

Co-Documentation Agent

 

 

 

 

 

 

 

By:

/s/ Brandon M. White

 

Name:

Brandon M. White

 

Title:

Assistant Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Name:

Ronnie Glenn

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

 

 

 

 

By:

/s/ Evans Swann, Jr.

 

Name:

Evans Swann, Jr.

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF OKLAHOMA

 

 

 

 

 

 

 

By:

/s/ Parker Heikes

 

Name:

Parker Heikes

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

SANTANDER BANK, N.A.

 

 

 

 

 

By:

/s/ Aidan Lanigan

 

Name:

Aidan Lanigan

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Puiki Lok

 

Name:

Puiki Lok

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Victor Ponce de Leon

 

Name:

Victor Ponce de Leon

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY
AMERICAS

 

 

 

 

 

By:

/s/ Juan-Jose Mejia

 

Name:

Juan-Jose Mejia

 

Title:

Director

 

 

 

 

 

By:

/s/ Laureline DeLichana

 

Name:

Laureline DeLichana

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ George McKean

 

Name:

George McKean

 

Title:

Senior Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

By:

/s/ Alan Dawson

 

Name:

Alan Dawson

 

Title:

Director

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ John C. Lozano

 

Name:

John C. Lozano

 

Title:

Vice President

 

[SIGNATURE PAGE TO SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------


 

ANNEX I

LIST OF COMMITMENTS

 

Name of Lender

 

Applicable Percentage

 

Commitment

 

Wells Fargo Bank, National Association

 

9.666666667

%

$

145,000,000.01

 

Bank of America, N.A.

 

9.666666667

%

$

145,000,000.00

 

JP Morgan Chase Bank, N.A.

 

9.666666667

%

$

145,000,000.00

 

Compass Bank

 

8.222222222

%

$

123,333,333.33

 

Barclays Bank PLC

 

8.222222222

%

$

123,333,333.33

 

Royal Bank of Canada

 

8.222222222

%

$

123,333,333.33

 

Comerica Bank

 

6.666666667

%

$

100,000,000.00

 

BOKF, NA dba Bank of Oklahoma

 

5.333333333

%

$

80,000,000.00

 

Santander Bank, N.A.

 

5.333333333

%

$

80,000,000.00

 

Capital One, National Association

 

5.333333333

%

$

80,000,000.00

 

Deutsche Bank Trust Company Americas

 

5.333333333

%

$

80,000,000.00

 

KeyBank National Association

 

5.333333333

%

$

80,000,000.00

 

The Bank of Nova Scotia

 

5.333333333

%

$

80,000,000.00

 

U.S. Bank National Association

 

5.333333333

%

$

80,000,000.00

 

Goldman Sachs Bank USA

 

2.333333333

%

$

35,000,000.00

 

TOTAL

 

100.00

%

$

1,500,000,000

 

 

[ANNEX I TO SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED CREDIT AGREEMENT — SM ENERGY COMPANY]

 

--------------------------------------------------------------------------------